DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claim 1 and new claim 9, submitted April 26, 2022 and May 11, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 3 - 4, filed April 26, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 102 (a)(1) and (a)(2), in view of Bogin et al. have been fully considered and are persuasive in view of the amendment to claim 1, cancellation of claims 2 and arguments presented.  The rejection of claims 1 and 2 under 35 USC 102 (a)(1) and (a)(2), in view of Bogin et al. has been withdrawn. 
Applicant’s arguments, see page 3 - 4, filed April 26, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 102 (a)(1), in view of Welke et al. have been fully considered and are persuasive in view of the amendment to claim 1, cancellation of claims 2 and arguments presented.  The rejection of claims 1 and 2 under 35 USC 102 (a)(1), in view of Welke et al. has been withdrawn. 
Applicant’s arguments, see page 3 - 4, filed May, 11, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 102 (a)(1) and (a)(2), in view of Bogin et al. have been fully considered and are persuasive in view of the amendment to claim 1, cancellation of claims 2 and arguments presented.  The rejection of claims 1 and 2 under 35 USC 102 (a)(1) and (a)(2), in view of Bogin et al. has been withdrawn. 
Applicant’s arguments, see page 3 - 4, filed May 11, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 102 (a)(1), in view of Welke et al. have been fully considered and are persuasive in view of the amendment to claim 1, cancellation of claims 2 and arguments presented.  The rejection of claims 1 and 2 under 35 USC 102 (a)(1), in view of Welke et al. has been withdrawn. 
Allowable Subject Matter
Claims 1, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on April26, 2022; and the supplemental amendment filed by Applicant on May 11, 2022, and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622